Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action (OA) has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment (Am.) and substitute specification filed on July 29, 2022 have been entered.
Abstract
The abstract of the disclosure is objected to because of the implied phrase “The present invention relates to….”   Correction is required.  Please see MPEP § 608.01(b) and the OA on December 29, 2021.
Drawings
The drawings were received on July 29, 2022.  These drawings are accepted.
Claim Rejections - 35 USC § 103
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OA.
2.	Claims 1-2, 4-5, 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over 
Rettler (US 20180326564) in view of Zang et al. (CN 101187410A).
	Claim 1
Rettler teaches an inertial transmission device (100, ¶ 21 et seq.) including: 
a center element (102, FIGS. 1-6, ¶ 22) being a socket (FIG. 9) and having an axial direction (120, FIGS. 1-2) and two ends, one of the ends being a driving end (110, FIGS. 2 and 9, ¶ 21, see Appendix 1 (Ap. 1)) and the other end being an output end (at 106, FIGS. 1 and 9, ¶ 21, see Ap. 1), the center element (102) being capable of rotating with the axial direction (120) as a center; and 
an inertial element (104, 112; ¶ 22 et seq.) having a connecting portion (112, FIGS. 1-2) and an inertia portion (Ap. 1), the connecting portion (112) having an inner end (Ap. 1) and an outer end (Ap. 1), the inner end (Ap. 1) being connected to the center element (102) in the axial direction of the center element (102), and the inertia portion (104) being disposed at the outer end (Ap. 1) of the connecting portion (112).  
As noted, the plain meaning (MPEP § 2111.01) of “socket” is “a natural or artificial hollow into which something fits or in which something revolves” a seen in common dictionaries such as Google search cited.  In the instant case, Rettler’s center element (102) has a hollow (110) into which something (torque application tool, id. ¶ 27) fits or in which something revolves.  Thus, under broadest reasonable interpretation rule during examination (MPEP § 2111), Rettler’s center element (102) is a socket in the same or similar manner as Applicant’s center element (20) shown in Applicant’s FIG. 4.
In summary, Rettler teaches the invention substantially as claimed.  However, Rettler does not teach a center of the inner end and a center of the outer end of the connecting portion having a positional difference, the center of the outer end being closer to the output end of the center element than the center of the inner end in the axial direction of the center element. 
Zang teaches a center (C1 in Appendix 2 (Ap. 2)) of the inner end (Ap. 2) and a center (C2 in Ap. 2) of the outer end (Ap. 2) of the connecting portion (2) having a positional difference (FIG. 2), the center (C2 in Ap. 2) of the outer end (Ap. 2) being closer to the output end (Ap. 2) of the center element (8) than the center (C1 in Ap. 2) of the inner end (Ap. 2) in the axial direction (Ap. 2) of the center element (8) in order to dampen the vibration (Translation (Tr.) abstract, ¶ 4 et seq., claims 1-2.  As noted, the positional difference of the centers of the inner and outer ends is well known (MPEP 2144.03).  See, e.g., US 5,816,114 of Gregoire et al., CN 111963628 Al; Li (CN 201065910 Y cited in prior OA); and Baumer et al. (EP 2698557 A1).  
It would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date (EFD) of the application to form Rettler’s connecting portion having a center of the inner end and a center of the outer end having a positional difference, the center of the outer end being closer to the output end of Rettler’s center element than the center of the inner since it would dampen the vibration as taught or suggested by Zang.  The making of Rettler’s connecting portion having centers of the inner and outer ends with a positional difference would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
Claim 2
Rettler’s inertia portion (Ap. 1) is ring-shaped, and annularly disposed at the outer end of the connecting portion (112).
Claim 4
Rettler’s connecting portion (2) is formed as at least two ribs (112, FIGS. 7-8) disposing at equal intervals. 
Claim 5
A cross section between the inner and outer ends (Ap. 2) of Zang’s connecting portion (2)
forms an inclined surface (Ap. 2).
Claim 7
A thickness of Zang’s inertia portion (1) is greater than a thickness of the connecting portion (2, FIG. 2).
Claim 8
An outer periphery of Zang’s inertia portion (1) protrudes from two sides of Zang’s connecting portion (2) as seen in FIGS. 1-2.
Claim 9
An outer periphery of Zang’s inertia portion (1) protrudes from one side of the connecting portion (2), and protrudes in a direction toward the output end (Ap. 2) of the center element (8).
Claim 10
The inner end (Ap. 2) of Zang’s connecting portion (2) of the inertial element (1) is closer to the driving end (Ap. 2) of the center element (8, see FIG. 2 in Ap. 2).
Claim 12
The center element (102), the inertial element (104, 112) and the inertia portion (Ap. 1) of Rettler are integrally formed.  On the other hand, the center element (8), the inertial element (1) and the inertia portion (4, FIG. 2) of Zang are also integrally formed.  It is well settled that the term “integral” is not restricted to a one-piece article.  The term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  See In re Hotte, 177 USPQ 326 (CCPA); In re Clark, 102 USPQ 241 (CCPA); In re Dike, 157 USPQ 581 (CCPA); In re Kohno, 157 USPQ 275 (CCPA); and In re Morris, 43 USPQ2d 1753, 1757 (CAFC 1997).
3.	Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rettler in view of Zang as applied to claim 1 above and further in view of Pierce (US 2,510,292).
 	Claim 3
Rettler and Zang teach the invention substantially as claimed.  Rettler and Zang do not teach the connecting portion formed as an annular disc. 
Pierce teaches the connecting portion (18, FIGS. 1-2) formed as an annular disc in order to, inter alia, eliminate or minimize the vibrations (id. 1:6-32). 
It would have been obvious to the PHOSITA before the EFD of the application to form Rettler’s connecting portion as an annular disc in Rettler’s device modified by Zang because it  would eliminate or minimize the vibrations as taught or suggested by Pierce.  KSR.  
Claim 6
A cross section between the inner end and the outer end of Pierce’s connecting portion (18) forms a curved surface as shown in FIG. 1.
4.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rettler in view of Zang as applied to claim 1 above and further in view of admitted prior art (APA).
Rettler’s driving end is provided with a polygonal hole (110, FIGS. 2 and 8, ¶ 30).  In summary, Rettler and Zang teach the invention as claimed except the output end being provided with a polygonal lug instead of a polygonal hole.
APA is described in Spec. ¶ 2 and shown in Applicant’s FIG. 1.  See In re Nomiya, 509 F.2d 566, 571, 184 USPQ 607, 611 (CCPA 1975) cited in MPEP § 2129.  APA teaches the output end (93) being provided with a polygonal hole in order to connect the socket (90) to the work piece (B) (Spec. ¶ 2).
It would have been obvious to the PHOSITA before the EFD of the application to provide Rettler’s output end with the polygonal hole in Rettler’s device modified by Zang since it would connect Rettler’s socket to the work piece as taught or suggested by APA.  KSR.
Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: Liao (US 20170314640) teaches a connecting portion (111a) as annular disc.
Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive.
Abstract
The amended abstract is objected to for the reasons set forth above.
Drawings
The amendments to the drawings are accepted.
Claim Amendments and Art Rejections
The amended claims necessitate new grounds of rejections as set forth above.  Applicant’s arguments regarding the rejections set forth in the prior OA (Am. pp. 7-16) have been considered but are deemed to be moot in view of new grounds of rejections.
Summary 
In view of the foregoing, the Examiner respectfully submits that the instant application is not in condition for allowance.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Examiner Vinh Luong whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656